Citation Nr: 1751726	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  13-34 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as a result of exposure to asbestos.


WITNESS AT HEARING ON APPEAL

The Veteran and R.K.


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1984 to December 1984 and from February 1986 to April 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified before the undersigned Veterans Law Judge at a hearing in March 2015. The transcript of that hearing is associated with the file.

This matter was previously before the Board in June 2015 and were remanded for further development. 


FINDINGS OF FACT

At no time during the pendency of the appeal does the Veteran have a current diagnosis of a disability, and the record does not contain a diagnosis of a disability within one year prior to when his claim was filed.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disability are not met. 38 U.S.C.A. 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims entitlement to service connection for a respiratory disability, to include as due to exposure to asbestos.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303 (a). Establishing service connection generally requires competent evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service treatment records include a January 2001 chest x-ray taken in January 2001 that revealed a nodule in the left lung that the examiner believed was associated with hilar and mediastinal calcifications and was most likely a granuloma. A February 2001 chest CT scan showed the left upper lung had a subpleural nodule that was almost entirely calcified. The physician interpreting the CT scan believed the nodule was a calcified granuloma. The CT scan also revealed that the subpleural posterior of the Veteran's right lung had a calcified granuloma. Due to the irregularity of the shape of the nodules, it was recommended that the Veteran obtain a follow-up CT scan "to insure stability." A second reading of the same CT scan in February 2001 reported the nodule was 8 millimeters in diameter and was a calcified healed granuloma in the posterolateral gutter of the left lower lobe.

Post-service medical records include the report of March 2007 treatment from the Veteran's primary care physician (PCP) for a congested runny nose, and a cough for over a week, that produced green sputum. The Veteran did not experience symptoms of chest pain, dyspnea on exertion, orthopnea or paroxysmal nocturnal dyspnea (PND). The PCP diagnosed bronchitis. The PCP noted in the record that the Veteran has a spot on his lung and that a repeat MRI was normal.

A November 2009 chest x-ray was interpreted as showing calcified granulomata were seen in the left upper right lower lobes; there were no infiltrates or effusions seen and no significant fibrosis. The impression provided by the examining physician was old granulomatous disease. The physician also reported that the Veteran did not have an active disease or significant change from the previous films.

A January 2010 CT scan was interpreted as showing calcified nodules in the left upper lobe and the right lower lobe that was consistent with granulomatous scarring. 

In September 2011 the Veteran was afforded a VA examination. The Veteran reported to the examiner that spots were found on his lungs in 2001 and, although he has had annual MRI's, no diagnosis has been given. The examiner diagnosed bronchial asthma and granulomatous disease, but indicated she was unable to provide an etiology opinion because without a lung biopsy the etiology of the lung nodules is not known. 

September 2011 pulmonary functions tests (PFTs) were interpreted as "1) Mild small airway obstruction detected on spirometry. 2) Positive significant bronchodilator response. 3) PFT's consistent with bronchial asthma (Clinical correlation is needed)." The physician compared the Veteran's current x-ray results with x-rays taken in September 2009 and noted the x-rays showed old granulomatous disease; there was no active disease or significant change from the previous x-ray. 

In December 2014 the Veteran sought treatment from a private medical facility for a yellowish to greenish productive cough for five days with paroxysmal nocturnal dyspnea (PND). During the exam the medical provider did not observe wheezes, rales and reported the Veteran's breathing effort as normal. The examiner noted that the Veteran had a history of lung nodules but has not had a CT scan in a while "to check stability."

In March 2015, the Veteran testified at a Board hearing. At the hearing the Veteran stated that his lung nodules have increased, because initially when the nodules were first discovered he had only two calcifications that were approximately three millimeters, and now he has the nodules in three different lobes of his lungs. He also stated that he had to get an MRI every five years to make sure the nodules in his lungs didn't become cancerous. The Veteran also testified that at his last duty assignment he worked in a building where asbestos and "other stuff" were being removed from the air conditioning vents.

In April 2015, the Veteran had a CT scan of his chest that was compared to his chest CT scan from February 2005. The interpreting physician reported that the Veteran's lungs had calcified mediastinal, bilateral hilar lymph nodes likely related to prior granulomatous disease. He also had a stable non-calcified mediastinal lymph node measuring 9 millimeters. The CT scan also showed calcified granulomas left upper lobe and right upper and right lower lobes and a 4 millimeter nodule in the right middle lobe. The interpreting physician reported that the there was evidence of granulomatous disease and that the previously described 4 millimeter right middle lobe nodule has been stable for 10 years, and is compatible with a benign etiology. 

In June 2016, pursuant to the Board's June 2015 remand, the Veteran was afforded a VA pulmonary examination. The Veteran reported his history of identification of lung granulomas just prior to separation from service and that as a result, he had to have chest x-rays every five years to make sure it was not cancerous. The Veteran also reported that he is not receiving treatment for any respiratory condition and that he has not received a diagnosis for his lungs. The Veteran reported that he was told it was either a fungal or bacterial infection. The Veteran reported that he wakes up at night with coughing and bronchial spasms and fluid in his lungs. He hasn't experienced weight loss, night sweats, shortness of breath, wheezing or chest pains. He has smoked a half pack of cigarettes for 20 years. The Veteran also reported that during service he worked in a low ventilated room that had less than 5 percent fresh air while asbestos was being removed from the building. 

The examiner diagnosed lung nodules, calcified granulomas and prior granulomatous disease. In the opinion, the examiner stated that the Veteran does not exhibit the signs and symptoms associated with asbestos disease. Clinical symptoms of asbestos related disease are chronic dry cough, shortness of breath, chest tightness or chest pain, or a diagnosis of mesothelioma or pleural effusions. Additionally, with asbestosis, the Veteran's chest CT scan would show increased interstitial markings, usually more prominent in the lower lobes, and often with pleural plaques. Therefore, the Veteran "does not have clinical symptoms or testing to show asbestosis or other asbestos-exposure related disease." However, the examiner did state that the Veteran was diagnosed with calcified lung granulomas and a stable pulmonary nodule per CT scans after granulomas were found incidentally on his separation exam chest x-ray. To date this Veteran does not have a diagnosis of or being treated for asthma. The examiner then added "Per Veteran report he has not been diagnosed with any other lung conditions or findings in the past or currently." 

The examiner opined that the pulmonary calcified granulomas and isolated pulmonary nodule diagnosis are less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness. As rationale, the examiner discussed the etiology behind granulomas stating, "Calcified granulomas are tissue inflammation that contains calcium deposits. Because it usually takes some time for calcium to be deposited in a granuloma, it is generally assumed that a calcified granuloma is an old granuloma, or an old area of inflammation." The examiner also stated that infections are the most common cause of lung granulomas, and these infections often involve mycobacteria or fungi, such as, histoplasmosis and that people who acquire pulmonary histoplasmosis that results in a lung granuloma have almost always spent some time in the Ohio river valley or the upper midwest. 

The examiner then stated "Review of Veteran's STR's [(service treatment records)] shows no evidence or lung condition or infections while in service. The granulomas were found incidentally on separation CXR [(chest x-ray)]. To date, Veteran has not been diagnosed with lung conditions except for his calcified granulomas and stable isolated pulmonary nodule that required no further evaluation."

After reviewing the evidence of record, the Board finds that service connection for a respiratory disorder or lung nodules is not warranted, as record fails to demonstrate that the Veteran had a current disability during the pendency of his claim. Furthermore, the record does not contain a recent diagnosis of disability prior to when he filed his claim. See McClain v. Nicholson, 21 Vet. App. at 321; Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). In this regard, while the Veteran's record documents findings of granulomas and prior granulomatous disease, as noted above, laboratory findings, in and of themselves, are not "disabilities" for VA compensation purposes. See, e.g., 61 Fed. Reg. 20,440, 20,445 (May 7, 1996). Despite these findings, no associated disability has been diagnosed. 

The only other evidence in support of the claim is the Veteran's own opinion.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the diagnosis of a respiratory disorder extends beyond an immediately observable cause-and-effect relationship and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

Therefore, as the preponderance of the evidence is against the claim, the benefit of the doubt is not for application. See 38 U.S.C.A. § 5107(b). Service connection for a respiratory disorder, to include as a result of exposure to asbestos is denied. 


ORDER

Entitlement to service connection for a respiratory disorder, to include as a result of exposure to asbestos is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


